Citation Nr: 0907938	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who 
served in the Philippine Commonwealth Army from December 1941 
to September 1942 and from October 1945 to May 1946.  He was 
a Prisoner of War (POW) from April 1942 to September 1942.  
The Veteran died in July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The issue of service connection for the cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Philippine Commonwealth 
Army from December 1941 to September 1942, and from October 
1945 to May 1946, and was a Prisoner of War (POW) from April 
1942 to September 1942.  

2.  The Veteran died in July 1997.  

3.  The appellant filed the application for accrued benefits 
in September 2006.





CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2008).

2.  The claim of entitlement to accrued benefits lacks legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that VA satisfied its duty to notify by means 
of a letter dated in October 2006 from the RO to the 
appellant which was issued prior to the RO decision in 
January 2007.  The Board finds that the content of the above-
noted letter provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence.  
In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the error did not affect the essential 
fairness of the adjudication.  In this regard, the Board 
finds that the purpose of the notice was not frustrated in 
this case, as the record reflects that any defect was cured 
by subsequent notice provided in the rating decision of 
January 2007 and the subsequent Statement of the Case (SOC) 
of June 2007.  The appellant was also provided with an 
additional 60 days to submit additional evidence after the 
SOC.  Moreover, as noted below, the record reflects that VA 
has obtained all relevant evidence.

Despite initial inadequate notice provided to the appellant 
on the disability rating or effective date elements of her 
claims, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.

It also appears that all obtainable evidence identified by 
the appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.

With regards to the claims for death pension and accrued 
benefits, the Board notes that in Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), the Court held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation.  See also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).

Because the law and not the evidence is dispositive of the 
issues of entitlement to accrued benefits and non-service 
connected death pension, additional factual development would 
have no bearing in the ultimate outcome.  Accordingly, VCAA 
has no effect in regards to the issues of entitlement to 
accrued benefits and non-service connected death pension.  
See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. 
App. 129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim.")

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
the cause of the Veteran's death and given that she has been 
provided all the criteria necessary for establishing service 
connection, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.


Legal Criteria and Analysis

Death Pension

The appellant asserts that she should be awarded nonservice-
connected death pension benefits based on the Veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).

The Veteran's service has been certified by the service 
department.  The Veteran had service in the Philippine 
Commonwealth Army from December 1941 to September 1942, and 
from October 1945 to May 1946, and was a Prisoner of War 
(POW) from April 1942 to September 1942.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible 
for the requested benefit; while the Veteran's service, as 
described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for death pension in this case.  As 
the Veteran's recognized service does not confer eligibility 
for nonservice-connected death pension benefits, the 
appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death. See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the Veteran died in July 1997.  The 
appellant filed her initial application for VA benefits in 
2006 more than one year after her spouse's death. Therefore, 
the Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board has carefully reviewed the entire record in this 
case. However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


ORDER

Entitlement to non-service connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.


REMAND

The Veteran had been a  POW.  Prior to death, examinations 
disclosed cardiovascular disease.  In June 1988 there was a 
report of arteriosclerotic heart disease Class IIC, also 
peptic ulcer disease.  In February 1994 there were reports of 
congestive heart failure, coronary artery disease and 
essential hypertension.  In March 1996, there was a report of 
an atheromatous aorta.

The disease process involve a vital organ and there is no 
opinion regarding the death and any relationship to the POW 
disease processes.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the appellant was furnished a VCAA letter in October 
2006, which explained the requirements for DIC benefits.  
However, the letter did not comply with the first requirement 
under Hupp as it did not provide a statement of the 
conditions for which the Veteran was service connected at the 
time of his death.  Moreover, as the claim is being remanded 
for further development, the Board finds that the appellant 
should be provided with further VCAA notice to ensure 
compliance with the Hupp decision.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant 
another VCAA letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  This 
additional letter should set forth a 
discussion of the criteria for 
demonstrating entitlement to DIC benefits, 
consistent with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

2.  The file should be referred to a 
doctor for review.  Following review of 
the file the examiner should answer the 
following questions: (1) did the 
cardiovascular disease, peptic ulcer 
disease and/or psychiatric disability 
cause, contribute substantially or 
materially to death?; (2) did one of the 
enumerated disease processes 
(cardiovascular disease, peptic ulcer 
disease and/or psychiatric disability) 
accelerate death?; and (3) were there 
debilitating effects and general 
impairment of health (particularly due to 
the congestive heart failure, ASHD 
hypertensive disease) to the extent that 
it rendered the veteran materially less 
capable of resisting the effects of other 
disease causing death?  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


